 In theMatterof CENTRAL OHIO LIGHT AND POWERCOMPANYandUTILITY WORKERS UNION OF AMERICA, LOCAL 271(CIO)Case No. 8-R4177.-Decided July 18, 1946Messrs. Thomas F. VeaehandGeorge D. Bonebrake,of Cleveland,Ohio;Mr. Clyde Y. Morris,of Baltimore, Md., andMr. Marcus Down-ing,of Findlay, Ohio, for the Company.Messrs. Sam SponsellerandC. C. Smith,of Cleveland, Ohio, andMr. William H. Munger,of Akron, Ohio, for the CIO.Margaret H. Patterson,of counsel to the Board.DECISIONANDORDERSTATEMENTOF TIIE CASEUpon a petition duly filed by Utility Workers Union of America,Local 271 (CIO 1,1 herein called the CIO, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Central Ohio Light and Power Company, Findlay, Ohio,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before George F.Hayes, Trial Examiner.The hearing was held at Findlay, Ohio, onMay 23,1946.The Company, the CIO and the PD & T Group,2 hereincalled the Group, appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Examinerreferred to the Board for ruling the motion to dismiss the petitionmade by the Company and the Group. For reasons set forth in SectionIII,infra,the motion is granted. The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby a.flirnmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :'At the hearing the CIO moved to amend the formal papers to name "Local271" as thepetitioner,the designation"Local 217"being in error.The motion is herebygranted.The initials"PD & T" stand for Production,Distribution and Transmission.69 N. L. B. B., No. 76.701592-47-vol. 69--41625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCentral Ohio Light and Power Company is engaged in the produc-tion, transmission, and distribution of electric energy for light andpower purposes in central Ohio. The principal raw materials used bythe Company in its utility operations are coal, poles, conductors, hard-ware, and electrical equipment.The Company purchases annually forits use approximately 60,000 tons of coal, valued at approximately$250,000.This coal is purchased by the Company through an Ohioconcern having its offices at Cincinnati, but the coal has its origin inKentucky.The Company purchases conductors, hardware, and elec-trical equipment, valued at approximately $100,000, most of which ismanufactured outside Ohio but purchased by the Company withinthe State.None of the electric energy produced by the Company is trans-mitted outside Ohio and its properties are located wholly within thatState.The annual sales of the Company's electric energy approxi-mate $2,000,000.The Company sells electric energy at wholesale andretail.The Company's commercial customers are various, and includegarages, stores, banks, restaurants, filling stations, manufacturingcompanies, municipalities, other power companies, and cooperatives ofthe Rural Electrification Administration.The Company serves ruralareas as well as towns, villages, and cities. In addition to its electriclight and power business, the Company furnishes hot water heatingservice to customers at Findlay, Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUtility Workers Union of America, Local 27, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.PD & T Group is an unaffiliated labor organization, admitting tomembership employees of the Company.III. THE QUESTION CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of the Company's employees.In theMatter of Central Ohio Light and Power Company,3the CIOpetitioned for a unit of all powerhouse employees at the Company's3 51 N. L.R. B. 523, decided July 20, 1943. CENTRAL OHIO LIGHT AND POWER COMPANY627Bluffton, Findlay and St. Marys, Ohio, plants.The Group inter-vened and requested a unit of all the Company's production and main-tenance employees in a system-wide unit.The Board found appro-priate the unit requested by the Group and directed an election therein..The CIO withdrew from the ballot, the Group won the election, and onAugust 23, 1943, it was certified as exclusive bargaining representativein the above-described system-wide unit. In November 1944, in CaseNo. 8-R-1700, the CIO petitioned the Board for a unit of productionand maintenance employees at the Company's Woodcock generating:plant at Bluffton, Ohio.On December 29,1944, the Regional Directordismissed the case on the ground that the unit requested was inappro-priate.On November 20, 1945, the -CIO again petitioned the Board,in Case No. 8-R-2046, for a unit of production and maintenance em-ployees at the Company's Woodcock generating plant at Bluffton,Ohio, and on January 23, the Regional Director again refused to issuea notice of hearing on the ground that the unit requested was inappro-priate.On January 28, 1946, the CIO filed an appeal from the RegionalDirector's order dismissing its petition in Case No. 8-R-2046.OnJanuary 29, the Group and the Company entered into a new 1-yearcontract covering the system-wide unit previously found appropriateby the Board.4 On April 5, 1946, the CIO filed its present petitionrequesting the system-wide unit approved by the Board in the originalcase.On April 9, the Board sustained the Regional Director's refusal.to issue a notice of hearing in Case No. 8-R-2046.The Company and the Group moved that the petition be dismissedcontending that the contract entered into on January 29 is a bar to thepresent proceeding. In view of the fact that the petition in this pro-ceeding was not filed until April 4, 1946, their contention is clearlycorrect..5The only argument to the contrary urged by the CIO is thatits petition in Case No. 8-R-2046, which was still pending by virtueof an appeal, should prevent the operation of this contract as a bar_We find no merit in the CIO's contention, inasmuch as that petition,being for an inappropriate unit, was fatally defective, as determinedby both the Regional Director and the Board. It was, therefore,unavailing as against the contract.'For the reasons indicated above, we find that the contract of Jan-uary 28, 1946, between the Group and the Company constitutes a bar4 Following the Board's certification of the Group in August 1943,the Group and theCompany entered into a series of 1-year contracts covering the system-wide unit foundappropriate by the Board.On January 19, 1946, the then current contract between theGroup and the Company expired.5SeeMatter ofGeneral Electric X-Ray Corporation,67 N. L.R. B. 997.° SeeMatterof NorthRange Mining Company,47 N.L. R.B. 1306, in which we hellthat after the dismissal of a petition, the request or claim upon which it was based is no,longer operative. 628DECISIONSOF NATIONALLABOR RELATIONS BOARDto an investigation of representatives and we shall accordinglydismissthe petition.ORDERThe National Labor Relations Board hereby orders that the petitionfor investigation and certification of representatives of employeesof Central Ohio Light and Power Company, Findlay, Ohio, filed byUtility Workers Union of America, Local 271, affiliated with the CIO,be, and it hereby is, dismissed.V